                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  September 16, 2019
                         UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                               LAREDO DIVISION

GREGORY SPRINGER,                               §
                                                §
         Plaintiff,                             §
VS.                                             § CIVIL ACTION NO. 5:15-CV-108
                                                §
ORTELLO RODRIGUEZ, et al,                       §
                                                §
         Defendants.                            §

                                           ORDER

       Pending is the Magistrate Judge’s Report and Recommendation (Dkt. 91) recommending

that Plaintiff Gregory Springer’s Opposed Motion for Advisory Jury (Dkt. 76) be denied at this

time. The parties have been duly noticed regarding the filing of objections, and the applicable

14-day timeframe for the filing of objections has now lapsed. Noting that no objections have

been filed and having now reviewed the matter as provided by 28 U.S.C. § 636, the Court

concludes that the Report and Recommendation should be and is hereby ACCEPTED. Thus,

Plaintiff’s motion (Dkt. 76) is DENIED at this time.

       IT IS SO ORDERED.

       SIGNED this 16th day of September, 2019.



                                                ___________________________________
                                                Diana Saldaña
                                                United States District Judge




1/1
